Timlin, J.
Where (as in this case) goods had been shipped under a bill of lading providing that “the carrier . . . of any of the property herein described shall be liable for any loss thereof or damage thereto except as hereinafter provided. . . . Eor loss, damage, or delay caused by fire occurring after forty-eight hours (exclusive of legal holidays) after notice of arrival of the property at destination . . . has been duly sent or given, the carrier’s liability shall be that of warehouseman only;” and where notice of the arrival of the property at destination had been duly given on Friday, July 1, 1910, at 3 o’clock p. m., and the goods were destroyed by fire about 1 o’clock a. m. on July 5, 1910, without negligence on the part of the carrier, the latter is liable to one who is consignor, consignee, and owner for their value. Where the law gives a reasonable time within which to do an act, the parties to a contract may, at least within limits, make that time fixed and definite. The word “holiday” in such contract includes Sunday as well as the Fourth of July, made a holiday by statute.
By the Court. — Judgment affirmed.